Citation Nr: 0021043	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  93-17 785	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bone spurs of the left 
heel, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on verified active duty from April 1989 to 
September 1992 and other duty that has not been verified and 
is not at issue in this appeal.  

This case was previously comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse actions by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The 
development requested in the June 1999 remand has been 
substantially accomplished, and this case is now ready for 
appellate review of the issue listed on the title page.  As 
the veteran in a statement received in October 1999 expressed 
satisfaction with the 20 percent rating for the veteran's 
left knee disability assigned following the June 1999 remand, 
the only issue remaining on appeal is listed on the title 
page.  

As noted in that June 1999 document from the Board, 
consideration of "staged" ratings for the instant disorder 
is in order pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO has considered evidence throughout the appeal 
period so the Board may proceed without prejudice.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran's left heel disability is manifested by pain 
and tenderness but no more than moderate limitation of motion 
or disability.

3.  There are no extraordinary factors associated with the 
service-connected left heel disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
  
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bone 
spurs of the left heel are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Codes (DC) 5271, 5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the increased rating claim 
on appeal is "well-grounded" within the meaning of 38 
U.S.C.A. 5107(a) (West 1991).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the claim on 
appeal has been obtained. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

With the above legal criteria in mind, the relevant evidence 
and adjudicative history will be summarized.  Service 
connection for bilateral bone spurs was granted by an October 
1992 rating decision at a noncompensable rating.  Pertinent 
evidence at that time included service medial records 
reflecting treatment for bone spurs.  A July 1996 rating 
decision assigned a separate 10 percent rating for bone spurs 
in the left heel.  This action followed a July 1995 VA 
examination which showed five degrees of dorsiflexion and 45 
degrees of plantar flexion the left ankle.  Also demonstrated 
was "rather significant" heel pad tenderness.  This 10 
percent rating was assigned effective the day following 
separation from service in September 1992.  Thus, it was 
effective for the entire appeal period.

In June 1998, the veteran underwent a left endoscopic 
fasciotomy, and a temporary 100 percent evaluation for 
convalescence under the provisions of 38 C.F.R. § 4.30 was 
granted for the period from May 27, 1998, to June 30, 1998.  
The 10 percent rating was continued thereafter, and has 
remained in effect until the present time. 

The most recent clinical evidence is contained in the report 
from an August 1999 VA examination, at which time it was 
indicated that there was still pain in the left foot with 
weightbearing.  It was also reported the veteran wore 
orthotic inserts.  Range of motion testing revealed 
dorsiflexion to neutral with the knee extended and to 5 
degrees with the knee flexed.  There was 40 degrees of 
plantar flexion.  No ankle pain was shown with motion but 
there was marked tenderness to palpation of the left heel pad 
region.  The dorsalis pedis pulse was "3+" in the left 
foot.  An X-ray of the left foot was negative.  The examiner, 
in commenting on the principles enumerated in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), noted that there was pain on 
motion, and that while flareups of pain could further limit 
functioning, it was not feasible to assess the degree of 
additional disability during such flareups as this could not 
be determined to any degree of medical certainty.  

After reviewing the evidence summarized above, as well as the 
sworn testimony presented at the August 1993 hearing, the 
Board concludes that a rating in rating in excess of 10 
percent for the service-connected left heel spurs is not 
warranted.  As support for this determination, the "marked" 
limitation of motion required for a 20 percent disability 
rating under DC 5271 is not demonstrated.  In this regard, 
full ankle motion is to 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  
While the service-connected disability does include 
limitation of motion, plantar flexion was shown to 40 degrees 
upon the most recent examination, and there is otherwise no 
objective evidence indicating that there is such severe 
limitation of left ankle motion as to equate with "marked" 
limitation of motion.  Moreover, while the service connected 
disability also includes pain and tenderness, X-rays of the 
left foot are negative and there is no objective evidence 
that the disability in the left foot could be described as 
more than "moderately" disabling so as to warrant a rating 
in excess of 10 percent under DC 5284. 

In making the above determination, the Board has considered 
the provisions of DeLuca, but, as noted above, it is not 
medically feasible to determine the degree of "additional" 
disability during flareups of pain.  Also considered by the 
Board was the "positive" evidence represented by the 
contentions and oral testimony concerning the level of 
disability in the left foot.  However, the Board finds the 
"positive" evidence to be overcome by the "negative" 
evidence of record, principally the clinical evidence from 
the August 1999 VA examination discussed above.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Accordingly, the claim must be 
denied.  Gilbert, 1 Vet. App. at 49. 



ORDER

Entitlement to a rating in excess of 10 percent for bone 
spurs of the left heel is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

